DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 3-5, 7, 9, 11, 13-15, 17, and 19 have been amended. Claims 2 and 12 are canceled without prejudice or disclaimer. Accordingly, claims 1, 3-11, and 13-20 remain pending and are presented to be examined upon their merits.
Allowable Subject Matter
The indicated allowability of claims 2-10 and 12-20  is withdrawn considered unpatentable for the  reasons being indicated below:

Response to Arguments
35 USC .112 Rejection of the Claims
Claims 1-20 have been rejected under 35 USC § 112(b) as being indefinite for failing to particular point out and distinctly claim the subject matter which the inventor or joint inventor, and as allegedly being incomplete for omitting essential steps.  Applicant has set forth amends to the claims to obviate this rejection. However, the claims remain rejected under 35 U.S.C. 112 for the reasons set forth below.

35 USC 103 rejection
After further consideration of the claims, the 35 U.S.C. 103 rejection from the previous office action is maintained for the following reasons set forth below.





Examiner’s Comments
Intended Use
MPEP 2103 I C; MPEP 2114

Claim 1 recites, “A server for processing a transaction using a plurality of devices, the server comprising:  at least one processor; and at least one memory including computer program code; 
the at least one memory and the computer program code configured to, with the at least one processor, cause the server at least to: 
receive, from a second device, a request to continue with the transaction, the transaction being initiated by a first device; 
the second device is associated with the user account to enable the second device to further process the transaction, receive, from the first device, a request to initiate the transaction using the user account; 
determine whether the first device is associated with the user account; and 
initiate the transaction using the user account based on the determination of whether the first device is associated with the user account, wherein a device associated with the user account is a trusted device.”
Claim 3 recites,  “wherein the server is further configured to: in response to determining that the first device or the second device is not associated with the user account, pair the unassociated first device or the unassociated second device with the user account based on an authorization of the pairing, the authorization of the pairing is associated with being performed by a device that is associated with the user account, wherein the paired first device or the paired second device is enabled to process the transaction after the pairing is authorized.”
Claim 4 recites, “wherein the server is further configured to: transmit, to the device that is associated with the user account, a request to pair the unassociated first device or the unassociated second device with the user account; and receive the authorization of the pairing from the device that is associated with the user account.:
Claim 5 recites,   “ wherein the server is further configured to: transmit, to one of the first device or the second device, a request to pair the first device or the second device other device with the user account; and receive, from the one of the first device or the second device, the authorization [[of the pairing]] to pair the other device.
Claim 6 recites, “wherein the server is further configured to: disassociate the paired first device or the paired second device from the user account in response to the transaction being postponed or completed.
Re claim 7 recites, “wherein the server is further configured to: determine whether to postpone the transaction that is initiated by the first device; and postpone the transaction based on the determination of whether to postpone the transaction.
Re claim 8 recites, “wherein the server is further configured to: receive, from the first device, a request to postpone the transaction, wherein the server determines to postpone the transaction based on the received request.”
Re claim 9 recites,  ”wherein the request from the first device, to postpone is based on a user input received at the first device or a determination from the first device that the transaction has been inactive for a period of time.”
Re claim 10 recites,     “wherein the server is further configured to: determine that the transaction has been inactive for a period of time, wherein the server determines to postpone the transaction based on the determination that the transaction has been inactive for a period of time.
Re claim 11 recites, A method of processing a transaction using a plurality of devices, the method comprising:
to continue with the transaction, the transaction being initiated and postponed by a first device;
determining whether the second device is associated with a user account that is associated with the first device; [[and]]
transmitting, to the second device, details relating to the postponed transaction based on the determination of whether the second device is associated with the user account to enable the second device to further process the transaction
receiving, from the first device, a request to initiate the transaction using the user account:
determining whether the first device is associated with the user account: and initiating the transaction using the user account based on the determination of whether the first device is associated with the user account.
wherein a device associated with the user account is a trusted device.
Claim 13 recites, “ the method further comprising: in response to determining that the first device or the second device is not associated with the user account, pairing the unassociated first device or the unassociated second device with the user account based on an authorization of the pairing received from a device that is associated with the user account, wherein the paired first device or the paired second device is enabled to process the transaction after the pairing is authorized.
Claim 14 recites, “ the method further comprising: transmitting, to the device that is associated with the user account, a request to pair the unassociated first device or the unassociated second device with the user account; and receiving the authorization of the pairing from the device that is associated with the user account.
Claim 15 recites,     “ the method further comprising: transmitting, to one of the first device or the second device [[respectively]], a request to pair the other device first device or the second device with the user account; and
receiving the authorization of the pairing from the first device or the second device from the other device.
Claim 16 recites, “ the method further comprising: disassociating the paired first device or the paired second device from the user account in response to the transaction being postponed or completed.
Claim 17 recites, “ the method further comprising: determining whether to postpone the transaction that is initiated by the first device; and postponing the transaction based on the determination of whether to postpone the transaction.”
Claim 18 recites, “ the method further comprising:
receiving, from the first device, a request to postpone the transaction, wherein the determination to postpone the transaction is based on the received request.
Claim 19 recites, “wherein the request, from the first device  to postpone is [[from]] based on a user input received at the first device or a determination from the first device that the transaction has been inactive for a period of time.”
Claim 20 recites, “determining that the transaction has been inactive for a period of time, wherein the determination to postpone the transaction is based on the determination that the transaction has been inactive for a period of time.”


“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]


Not Positively Recited
Claim 1 recites, “…the transaction being initiated…by a first device…, determine with the second device is associated …”

“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)

Functional Language
MPEP 2114

Claim 1 recites, “… at least one memory and the computer program code configured to…,” 
Claim 3 recites,  “wherein the server is further configured to…”
Claim 4 recites, “wherein the server is further configured to…”
Claim 5 recites,   “ wherein the server is further configured to…”
Claim 6 recites, “wherein the server is further configured to…” 
Re claim 7 recites, “wherein the server is further configured to…”
Re claim 8 recites, “wherein the server is further configured to…” 
Re claim 10 recites,     “wherein the server is further configured to…”

“The recitation of the functional limitation of the claimed invention does not server to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]

Non-Functional Descriptive Material
MPEP 2111.05 I-III

Claim 1 recites, “…a request to continue…a request to initiate..”
Claims 4 and 5 recite, “…a request to pair…”
Claim 8 recites, “…a request to postpone…”
Claim 11 recites, “…a request to continue…a request to initiate…”
Claims 14  and 15 recites, “…a request to pair…”
Claim 18 recites, “…a request to postpone…”
 “where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 




The Claim is broader than the Specification
LizardTech
(e.g.,  a method claim that does not say what structure performs each step)

Claim 1 recites, “determining whether the second device is associated with a user account that is associated with the first device…” The claim is broader than the specification. The claim is silent as to what is performing the acts of “determining.” According to the specification, 
“[0006] According to a first aspect of the present disclosure, there is provided a server for processing a transaction using a plurality of devices, the server comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the server at least to: receive, from a second device, a request to continue with the transaction, the transaction being initiated and postponed by a first device; determine whether the second device is associated with a user account that is associated with the first device; and transmit, to the second device, details relating to the postponed transaction based on the determination of whether the second device is associated with the user account to enable the second device to further process the transaction.”
“[0007] According to a second aspect of the present disclosure, there is provided a method of processing a transaction using a plurality of devices, the method comprising: receiving, from a second device, a request to continue with the transaction, the transaction being initiated and postponed by a first device; determining whether the second device is associated with a user account that is associated with the first device; and transmitting, to the second device, details relating to the postponed transaction based on the determination of whether the second device is associated with the user account to enable the second device to further process the transaction.”
“ [00138] Sub-process 320 determines whether a device used to perform the request in step 310 is associated with the user account that is associated with a trusted device that initiated the transaction. In other words, sub-process 320 determines whether a device used to perform the request in step 310 is a trusted device of the user account submitted in step 310. Sub-process 320 is described below in relation to Fig. 4B.” 
“[00157] In step 224, the transaction processing server 110 determines whether the device 102, 103, 104, from which the request in step 222 is received, is associated with the user account. In other words, step 224 determines whether the device 102, 103, 104 is a trusted device. As discussed above, a trusted device is a user device 104 that is registered on the user account. Therefore, the user device 104 
“[00175] In step 324, the transaction processing server 110 determines whether the device 102, 103, 104, from which the request in step 322 is received, is associated with the user account, with which the device initiating the transaction is associated. In other words, the transaction processing server 110 determines whether the device 102, 103, 104 is a trusted device. As discussed above, a trusted device is a user device 104 that is registered on the user account.”
The operation of determining is performed by transaction server,  processing server, 
 This limitation is of sweeping generalization would entitle the applicant to more than what the applicant has possession of. 
Dependent claims 3-10 inherent the same deficiency and are rejected for the same reason.

“’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01 I

“In Ipsis Verbis”
MPEP 2163.03 V

The specification provides a re-writing of the claims, According to the specification,
“[0006] … a server for processing a transaction using a plurality of devices, the server comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the server at least to: receive, from a second device, a request to continue with the transaction, the transaction being initiated and postponed by a first device; determine whether the second device is associated with a user account that is associated with the first 
“[0007] According to a second aspect of the present disclosure, there is provided a method of processing a transaction using a plurality of devices, the method comprising: receiving, from a second device, a request to continue with the transaction, the transaction being initiated and postponed by a first device; determining whether the second device is associated with a user account that is associated with the first device; and transmitting, to the second device, details relating to the postponed transaction based on the determination of whether the second device is associated with the user account to enable the second device to further process the transaction.” [as set forth in claim 11]

“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one of ordinary skill in the art can recognized what is claimed.”[MPEP 2163.03 V]


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11 and 13-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Unclear Scope
According to the preamble claim 1 is directed to, “A server for processing a transaction using a plurality of devices…”.  The body of the claim, however, describes “…the transaction being initiated by a first device”, transmit to the second device details…to enable the second device to further process the transaction…initiate the transaction using the user account based on the determination of whether the first device is associated with the user account…” Under the broadest reasonable interpretation, the preamble is directed to a product (i.e. server) however, the body of the claim can be interpreted as providing a method performing steps using a first device and second device.  Therefore it is unclear whether the claim is intended to be directed to the server alone or a combination of a first and second device with the server. [see In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989)]

"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).

Lack of Antecedent Basis
MPEP 2173.05(e)

Claim 3 recites, “…the unassociated first device…”
Claim 5 recites, “…the other device…”

“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11 and 13-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over BHAGWAT (US 9215708) in view ZHANG (WO 2015/109947).
Re claims 1, 7, 11 and 18:
Bhagwat discloses server (102)(FIG. 1) for processing a transaction using a plurality of devices (104) (FIG. l)[see Bhagwat, 3:53-57; 4:37-39], the server comprising:
at least one processor(116)(FIG. l)[see Bhagwat, 4:12-13]; and
at least one memory(118)(FIG. l)[see Bhagwat, 4:16-21] including computer program code (120)-device data [4:21-24]; the at least one memory and the computer program code configured to, with the at least one processor, cause the server at least to:
receive, from a second device (104)(FIG. 1), a request to continue with the transaction, the transaction being initiated and postponed by a first device (402)(FIG. 4)[see Bhagwat, 7:1-3; also7:ll-14], as also in claims 7, 11,17, 18
transmit (406)(FIG. 4), to the second device, details relating to the postponed transaction based on the determination of whether the second device is associated with the user account to enable the second device to further process the transaction[see Bhagwat, 8:64-66], as also in claim 11
Bhagwat fails to disclose determine whether the second device is associated with a user account
that is associated with the first device. This is disclosed by Zhang (see Abstract, 0005], Since Bhagwat suggests security authentication techniques to be used for wireless peer-links over wireless networks between consoles (hosts) associated with multiple devices (multimedia controllers) [see e.g., Bhagwat, 5:12:40-46], it would have been obvious before the effective filing data of Bhagwat, to have employed the security technique as enunciated in Zhang [see Abstract, 0003,0005], The motivation would be to provide an alternative reliable security method to perform transactions between devices.
Re claim 3-10, 13-20, the depend claims being further descriptive of the body of the independent claims wherein the body of the claims details the intended use of the server  [MPEP 2103 I C].




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692